Exhibit HOTEL LEASE Amendment No. 1 AGREEMENT dated as of the 26th day of November, 1973, by and between CHATEAU LOUISIANE, INC., a Louisiana corporation hereinafter called "Landlord", and LOUISIANA SONESTA CORPORATION (formerly The Royal Orleans, Inc.), a Louisiana corporation hereinafter called "Tenant"; W I T N E S S E T HT H A T: WHEREAS, by act dated December 12, 1967, registered COB 683-D, Folio 40-43 (the "Lease"), Landlord did lease to Tenant certain properties located in the City of New Orleans, and WHEREAS, certain events have transpired subsequent to that date that make it in the interest of both Landlord and Tenant to amend the Lease; NOW, THEREFORE, the parties hereby agree that the Lease between them shall be and the same is hereby amended as follows: 1.
